
	

113 S691 PCS: High-Capacity Ammunition Magazine Ban of 2013
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 36
		113th CONGRESS
		1st Session
		S. 691
		IN THE SENATE OF THE UNITED STATES
		
			April 9, 2013
			Mr. Blumenthal (for
			 Mr. Lautenberg (for himself,
			 Mrs. Feinstein, Mr. Blumenthal, Mr.
			 Murphy, Mr. Whitehouse,
			 Mr. Cowan, Ms.
			 Hirono, Mr. Kaine,
			 Mr. Merkley, and
			 Mr. Rockefeller)) introduced the
			 following bill; which was read the first time
		
		
			April 10, 2013
			Read the second time and placed on the
			 calendar
		
		A BILL
		To regulate large capacity ammunition feeding
		  devices.
	
	
		1.Short titleThis Act may be cited as the
			 High-Capacity Ammunition Magazine Ban
			 of 2013.
		2.DefinitionsSection 921(a) of title 18, United States
			 Code, is amended by inserting after paragraph (29) the following:
			
				(30)The term large capacity
				ammunition feeding device—
					(A)means a magazine, belt, drum, feed
				strip, or similar device, including any such device joined or coupled with
				another in any manner, that has an overall capacity of, or that can be readily
				restored, changed, or converted to accept, more than 10 rounds of ammunition;
				and
					(B)does not include an attached tubular
				device designed to accept, and capable of operating only with, .22 caliber
				rimfire ammunition.
					(31)The term qualified law
				enforcement officer has the meaning given the term in section
				926B.
				.
		3.Restrictions on
			 large capacity ammunition feeding devices
			(a)In
			 generalSection 922 of title
			 18, United States Code, is amended by inserting after subsection (u) the
			 following:
				
					(v)(1)It shall be unlawful
				for a person to import, sell, manufacture, transfer, or possess, in or
				affecting interstate or foreign commerce, a large capacity ammunition feeding
				device.
						(2)Paragraph (1) shall not apply to the
				possession of any large capacity ammunition feeding device otherwise lawfully
				possessed on or before the date of enactment of the
				High-Capacity Ammunition Magazine Ban of
				2013.
						(3)Paragraph (1) shall not apply
				to—
							(A)the importation for, manufacture for,
				sale to, transfer to, or possession by the United States or a department or
				agency of the United States or a State or a department, agency, or political
				subdivision of a State, or a sale or transfer to or possession by a qualified
				law enforcement officer employed by the United States or a department or agency
				of the United States or a State or a department, agency, or political
				subdivision of a State for purposes of law enforcement (whether on or off
				duty), or a sale or transfer to or possession by a campus law enforcement
				officer for purposes of law enforcement (whether on or off duty);
							(B)the importation for, or sale or
				transfer to a licensee under title I of the Atomic Energy Act of 1954 for
				purposes of establishing and maintaining an on-site physical protection system
				and security organization required by Federal law, or possession by an employee
				or contractor of such licensee on-site for such purposes or off-site for
				purposes of licensee-authorized training or transportation of nuclear
				materials;
							(C)the possession, by an individual who
				is retired in good standing from service with a law enforcement agency and is
				not otherwise prohibited from receiving ammunition, of a large capacity
				ammunition feeding device—
								(i)sold or transferred to the
				individual by the agency upon such retirement; or
								(ii)that the individual purchased, or
				otherwise obtained, for official use before such retirement; or
								(D)the importation, sale, manufacture,
				transfer, or possession of any large capacity ammunition feeding device by a
				licensed manufacturer or licensed importer for the purposes of testing or
				experimentation authorized by the Attorney General.
							(4)For purposes of paragraph (3)(A), the
				term campus law enforcement officer means an individual who
				is—
							(A)employed by a private institution of
				higher education that is eligible for funding under title IV of the Higher
				Education Act of 1965 (20 U.S.C. 1070 et seq.);
							(B)responsible for the prevention or
				investigation of crime involving injury to persons or property, including
				apprehension or detention of persons for such crimes;
							(C)authorized by Federal, State, or local
				law to carry a firearm, execute search warrants, and make arrests; and
							(D)recognized, commissioned, or certified
				by a government entity as a law enforcement
				officer.
							.
			(b)Identification
			 markings for large capacity ammunition feeding devicesSection
			 923(i) of title 18, United States Code, is amended by adding at the end the
			 following: A large capacity ammunition feeding device manufactured after
			 the date of enactment of the High-Capacity
			 Ammunition Magazine Ban of 2013 shall be identified by a serial
			 number and the date on which the device was manufactured or made, legibly and
			 conspicuously engraved or cast on the device, and such other identification as
			 the Attorney General shall by regulations prescribe..
			(c)Seizure and
			 forfeiture of large capacity ammunition feeding devicesSection
			 924(d) of title 18, United States Code, is amended—
				(1)in paragraph
			 (1)—
					(A)by inserting
			 or large capacity ammunition feeding device after firearm
			 or ammunition each place the term appears;
					(B)by inserting
			 or large capacity ammunition feeding device after
			 firearms or ammunition each place the term appears; and
					(C)by striking
			 or (k) and inserting (k), or (v);
					(2)in paragraph
			 (2)(C), by inserting or large capacity ammunition feeding
			 devices after firearms or quantities of ammunition;
			 and
				(3)in paragraph
			 (3)(E), by inserting 922(v), after
			 922(n),.
				4.PenaltiesSection 924(a)(1)(B) of title 18, United
			 States Code, is amended by striking or (q) and inserting
			 (q), or (v).
		5.Use of Byrne
			 grants for buy-back programs for large capacity ammunition feeding
			 devicesSection 501(a)(1) of
			 the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3751(a)(1))
			 is amended by adding at the end the following:
			
				(H)Compensation for surrendered large capacity
				ammunition feeding devices, as that term is defined in section 921 of title 18,
				United States Code, under buy-back programs for large capacity ammunition
				feeding
				devices.
				.
		6.SeverabilityIf any provision of this Act, an amendment
			 made by this Act, or the application of such provision or amendment to any
			 person or circumstance is held to be unconstitutional, the remainder of this
			 Act, the amendments made by this Act, and the application of such provision or
			 amendment to any person or circumstance shall not be affected thereby.
		
	
		April 10, 2013
		Read the second time and placed on the
		  calendar
	
